Exhibit NBT BANCORP INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (Effective as of July 23, 2001) TABLE OF CONTENTS Page Preamble 1 Article 1 - Definitions 1 Article 2 - Eligibility and Participation 6 Article 3 - Retirement Date 7 Article 4 - Retirement Income Benefit 7 Article 5 - Supplemental 401(k)/ESOP Benefit and Deferral Credit Accounts 8 Article 6 - Supplemental Retirement Benefit 9 Article 7 - Modes of Benefit Payment and Vesting of Benefits 10 Article 8 - Death Benefits 12 Article 9 - Unfunded Plan 14 Article 10 - Administration 15 Article 11 - Amendment or Termination 17 Article 12 - General Provisions 17 i SUPPLEMENTAL RETIREMENT AGREEMENT EFFECTIVE JULY 23, 2001 The attached document (NBT Bancorp Inc. Supplemental Executive Retirement Plan, effective as of July 23, 2001) sets forth the terms of an agreement for the payment of supplemental retirement income made as of July 23, 2001 between NBT Bancorp Inc., a Delaware corporation and a registered financial holding company headquartered at 52 S.
